Citation Nr: 1001683	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO. 05-12 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required. Please note this appeal has 
been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

The Veteran is seeking to establish service connection for a 
low back condition. For service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). See also Pond v. 
West, 12 Vet. App. 341, 346 (1999).

The Veteran has established that he has a current back 
disability; there are also in-service notations of treatment 
for his back. The question in this case is whether there is a 
causal connection between the two.

In June 2009, this matter was remanded so that the Veteran 
could be afforded a VA examination to determine the nature 
and etiology of the back disability. The August 2009 examiner 
did review the evidence of record, but unfortunately the 
Board's current review of the record shows that the claims 
folder is not fully developed. 

In July 2004, the Veteran submitted a VA Form 21-4142 with 
regard to his long-time employer Murphey Fuel Co. The Veteran 
stated that he saw physicians through his company's insurance 
carriers for back pain between 1946 and 1960. Because these 
records were close in time to the Veteran's discharge from 
active duty, this is a clear contention by the Veteran that 
he has had back pain continually from service through his 
1946 to 1960 employment with Murphey Fuel. These records are 
quite relevant to this claim and at least a reasonable 
attempt should be made to obtain them. 38 C.F.R. 
§ 3.159(c)(1) defines a reasonable attempt to obtain records 
not in the custody of a Federal department or agency as "an 
initial request for the records, and, if the records are not 
received, at least one follow-up request." A review of the 
claims folder reveals that the VA Form 21-4142 was forwarded 
to Murphey Fuel in October 2004, and that no response was 
received. There is no evidence that the RO followed up with 
either the employer or the Veteran. 

Because these records are so pertinent to this claim, 
especially the aspect of the claim which may allow service 
connection based upon a showing continuity of the Veteran's 
back symptoms from the time of service to the present under 
38 C.F.R. § 3.303(b), this matter must be remanded despite 
the regretful delay.

If additional records are received, the claims folder should 
be appropriately updated and again referred to the VA 
examiner for a determination based upon a review of the 
complete body of evidence. 38 C.F.R. § 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1. Ensure that VA's duty to assist the 
Veteran under 38 C.F.R. § 3.159(c)(1) is 
met by making at least one initial request 
and one follow-up request for the relevant 
treatment records from the Veteran's 
employer and its insurance company. If 
necessary, the Veteran should sign an 
updated Authorization to Obtain Records. 
Associate any records obtained with the 
claims folder. If a negative response is 
received, then that response should be 
placed in the claims folder. All attempts 
to obtain these records should also be 
place in the record for the Board's 
review.

2. If remand directive number 1 yields 
additional evidence, this matter should 
again be referred to the VA examiner for 
an opinion. The examiner should first 
provide an opinion regarding the etiology 
of the Veteran's back disability by 
addressing the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's current back disability 
initially incurred in service.

If the examiner answers this question in 
the negative, he/she should go on to 
discuss whether the symptoms of the 
current disability are shown in service, 
as well as whether there is a showing of 
continuity in that symptomatology since 
service through to the present.

A rationale should be provided for any 
opinion expressed.

3. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



